Case: 22-1306   Document: 32     Page: 1   Filed: 07/07/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                JOHN JOSEPH NAGLE,
                      Petitioner

                            v.

         UNITED STATES POSTAL SERVICE,
                     Respondent
               ______________________

                       2022-1306
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH-0752-20-0313-I-2.
                 ______________________

                  Decided: July 7, 2022
                 ______________________

    JOHN JOSEPH NAGLE, South Boston, MA, pro se.

     ANDREW JAMES HUNTER, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for respondent. Also represented by
 BRIAN M. BOYNTON, DEBORAH ANN BYNUM, PATRICIA M.
 MCCARTHY.
                  ______________________

     Before REYNA, LINN, and HUGHES, Circuit Judges.
Case: 22-1306    Document: 32     Page: 2   Filed: 07/07/2022




 2                                            NAGLE   v. USPS



 PER CURIAM.
      Petitioner John Joseph Nagle appeals the Merit Sys-
 tems Protection Board’s affirmance of the U.S. Postal Ser-
 vice’s decision to remove Nagle from employment. For the
 following reasons, we affirm.
                       BACKGROUND
     Nagle worked for the United States Postal Service
 (“USPS”) as a full-time regular mail handler and equip-
 ment operator. App’x 1–2. 1 Around August 2018, the
 USPS instructed Nagle to complete recertification training
 with a Driver Safety Instructor (“DSI”) from the American
 Postal Workers Union (“APWU”), which was required for
 operating a forklift. See App’x 4–5, 45–46. Nagle refused
 to complete the training, and on August 22, 2018, he filed
 a report with the Occupational Safety and Health Admin-
 istration (“OSHA”) alleging that the USPS had instructed
 him to complete training with an unqualified instructor,
 which constituted a hazardous condition. Id.
     On August 23, 2018, the USPS revoked Nagle’s equip-
 ment operating license, which prompted him to leave work
 in protest. S. App’x 111. 2 On Friday, August 24, 2018,
 Nagle was absent from work without leave (“AWOL”).
 S. App’x 112. On Monday, August 27, 2018, Nagle did re-
 port to work. But because he refused to undergo the train-
 ing required for his equipment operator position, the USPS
 reassigned Nagle to operate a high-speed mail sorter. Id.
 Nagle rejected the reassignment and thenceforth chose to
 be AWOL from work. See App’x 5.



     1   The citation reference “App’x” herein refers to the
 appendix materials filed by Respondent, the USPS.
     2   The citation reference “S. App’x” herein refers to
 the supplemental appendix materials that Nagle submit-
 ted with his Reply brief.
Case: 22-1306      Document: 32   Page: 3   Filed: 07/07/2022




 NAGLE   v. USPS                                          3



     On November 8, 2018, the USPS issued Nagle a letter
 of warning, advising him that his absences without leave
 would lead to disciplinary action, which could include dis-
 charge. App’x 37–38. On February 1, 2019, the USPS is-
 sued Nagle a seven-day suspension due to his AWOL
 absences. App’x 39–40. On March 18, 2019, the USPS is-
 sued Nagle a fourteen-day suspension, again due to his re-
 fusal to report to work without leave. App’x 41–42. On
 May 23, 2019, the USPS issued Nagle another fourteen-
 day suspension for his continued AWOL status.
 App’x 43–44.
     On October 23, 2019, the USPS sent Nagle a
 Pre-Disciplinary Interview (“PDI”) letter addressing his
 refusal to report to work. See App’x 29. In the letter, the
 USPS ordered Nagle to (1) report for work on his next
 scheduled workday or provide documentation to support
 his absence; and (2) attend a telephonic pre-disciplinary
 interview on October 29, 2019. See App’x 3, 29. The letter
 warned that failure to comply with its instructions could
 lead to discipline “up to and including discharge from the
 Postal Service.” See App’x 3–4, 29.
      On January 13, 2020, the USPS issued Nagle a Notice
 of Proposed Removal (“NOPR”) based on the following
 three charges of misconduct: (1) failure to comply with
 leave procedure; (2) failure to follow instructions—namely,
 the two instructions set forth in the PDI letter; and
 (3) 75 instances of AWOL spanning from September 3,
 2019, to December 20, 2019. App’x 28–29.
      On February 12, 2020, Nagle met with the deciding of-
 ficial to orally respond to the NOPR, and he maintained
 that his actions were fully justified because he had been
 subjected to an unsafe work condition by being ordered to
 report for training. App’x 45. Nagle further contended
 that his absence should be medically excused due to high
 blood pressure. App’x 46. And he argued that the NOPR
 and the USPS’s revocation of his equipment operator
Case: 22-1306    Document: 32      Page: 4    Filed: 07/07/2022




 4                                              NAGLE   v. USPS



 license were both retaliations against him for (1) his filing
 of an OSHA complaint for unsafe work conditions, and (2)
 the fact that he had assisted another mail handler on Au-
 gust 28, 2019, with a complaint before the National Labor
 Relations Board (“NLRB”). App’x 46.
     On June 1, 2020, the USPS issued a letter of decision
 upholding the NOPR charges against Nagle and sustaining
 his removal from employment. App’x 45. The USPS deter-
 mined that Nagle’s claim of an unsafe workplace was un-
 founded, that his claim of high blood pressure was
 untimely raised and unsupported, and that Nagle’s beliefs
 about whether the USPS had retaliated against him did
 not entitle him to be AWOL or disregard the PDI letter.
 App’x 45–46.
     On June 4, 2020, Nagle filed an appeal with the Merit
 Systems Protection Board (“Board”). During proceedings
 before the Board, Nagle repeatedly failed to comply with
 discovery requirements and deadlines, despite the Admin-
 istrative Judge (“AJ”) hearing multiple motions to compel
 and suspending proceedings multiple times for Nagle’s
 benefit. App’x 57–84. On June 11, 2021, the AJ granted a
 pending request by the USPS for sanctions against Nagle
 for failing to file a prehearing submission, failing to dis-
 close any witnesses he intended to call, and failing to re-
 spond to the USPS’s discovery requests in violation of an
 order compelling responses. App’x 93. Specifically, the AJ
 refused to further suspend proceedings and barred Nagle
 from producing additional documents or witnesses not yet
 disclosed. App’x 93–94.
     On June 28, 2021, the AJ held a hearing on the merits
 regarding charges 1 and 3 of the NOPR. 3 App’x 1. Nagle
 did not dispute that he committed the alleged conduct.



     3    The USPS withdrew charge 2 of the NOPR (failure
 to follow instructions), so that became moot. App’x 95.
Case: 22-1306      Document: 32     Page: 5     Filed: 07/07/2022




 NAGLE   v. USPS                                               5



 App’x 5–6. Instead, he argued that the USPS committed
 harmful procedural errors when it (1) assigned DSI from
 the APWU to conduct his training; (2) reassigned him to a
 mail sorting machine when he refused to complete train-
 ing; and (3) failed to provide him with a pre-disciplinary
 interview before proposing his removal. App’x 6–7. He
 also argued that he was entitled to whistleblower protec-
 tion because the USPS had retaliated against him for pro-
 tected disclosures. App’x 8.
      On September 27, 2021, the AJ issued an initial deci-
 sion affirming the USPS’s decision to remove Nagle.
 App’x 1. The AJ rejected Nagle’s contentions of harmful
 procedural error because (1) the USPS presented evidence
 that it was obligated by the terms of an arbitration award
 to hire APWU DSIs to conduct recertification training;
 (2) the USPS had the right to instruct Nagle to work on a
 mail sorting machine after he refused to undergo his fork-
 lift recertification training; and (3) the USPS did provide
 Nagle the opportunity for a PDI. App’x 7–8. The AJ also
 rejected Nagle’s whistleblower contentions because
 (1) Nagle failed to show that any officials were aware of his
 protected activity; and (2) the agency sufficiently showed
 that it would have removed him regardless of the protected
 disclosures, due to his 75-day AWOL period. App’x 8–10.
    Nagle appeals the AJ’s decision. We have jurisdiction
 pursuant to 28 U.S.C. § 1295(a)(9).
                     STANDARD OF REVIEW
      The scope of our review of Board decisions is limited by
 statute, and we must affirm unless we find the Board’s de-
 cision to be: (1) arbitrary, capricious, an abuse of discretion,
 or otherwise not in accordance with law; (2) obtained with-
 out procedures required by law, rule, or regulation having
 been followed; or (3) unsupported by substantial evidence.
 5 U.S.C. § 7703(c); Bennett v. Merit Sys. Prot. Bd., 635 F.3d
 1215, 1218 (Fed. Cir. 2011). We review the Board’s legal
 determinations de novo. Welshans v. U.S. Postal Serv.,
Case: 22-1306    Document: 32     Page: 6    Filed: 07/07/2022




 6                                             NAGLE   v. USPS



 550 F.3d 1100, 1102 (Fed. Cir. 2008). The petitioner bears
 the burden of establishing that the board committed re-
 versible error. Link v. Dep’t of Treasury, 51 F.3d 1577,
 1581 (Fed. Cir. 1995).
                        DISCUSSION
    Nagle raises several arguments on appeal. We address
 each argument in turn, below.
     Nagle’s overall and primary contention on appeal is
 that the AJ erred in determining that he was not entitled
 to corrective action as a protected whistleblower. We dis-
 cern no error in the AJ’s application of the whistleblower
 laws in this case. Instead, substantial evidence supports
 the AJ’s finding that agency officials had no knowledge of
 Nagle’s protected disclosures. See App’x 9; see also, e.g.,
 S. App’x 111–13, 114–16 (declaration testimony by Nagle’s
 supervisor). And substantial evidence supports the AJ’s
 finding that the USPS would have removed Nagle regard-
 less of his protected disclosures, due to his 75-day AWOL
 period. See App’x 9–10 (“He literally walked off the job and
 has not returned.”). Nagle offers no contrary evidence that
 warrants disturbing the AJ’s decision.
     Nagle additionally argues that the AJ erred by impos-
 ing discovery sanctions on him without further warning.
 He contends that the AJ should have instead suspended
 the case for another 30 days and issued a warning to Nagle
 that he would be sanctioned if he did not comply with dis-
 covery orders. Pet.’s Br. 3. The record belies Nagle’s argu-
 ment. The AJ suspended proceedings multiple times on
 Nagle’s behalf and repeatedly ordered him to comply with
 discovery orders. Thus, we do not agree that the AJ
Case: 22-1306      Document: 32     Page: 7   Filed: 07/07/2022




 NAGLE   v. USPS                                             7



 committed any abuse of discretion by imposing discovery
 sanctions. 4
     Nagle also argues that the AJ failed to appreciate that
 the USPS withdrew charge 2 of the NOPR. Pet.’s Br. 3–4.
 However, the AJ’s decision makes clear that charges 1 and
 3 independently supported the USPS’s decision to remove
 Nagle. Nagle fails to explain how or why the AJ’s mention
 of charge 2, even if superfluous, resulted in any harmful
 error.
     Lastly, Nagle contends that he was deprived of due pro-
 cess, i.e., notice and an opportunity to respond, with re-
 spect to the NOPR. Pet.’s Br. 9–10. Again, the record
 belies Nagle’s position. Nagle received several notices of
 potential disciplinary action, including multiple suspen-
 sions and a PDI letter setting a date and time for a pre-
 disciplinary interview. App’x 28–33, 37–44.
                         CONCLUSION
     We hold that Nagle fails to show that the AJ’s decision
 was arbitrary, capricious, an abuse of discretion, or other-
 wise contrary to law. We have considered the remainder of
 the arguments raised on appeal and find them unpersua-
 sive. The AJ’s decision is affirmed.
                         AFFIRMED
                            COSTS
 No costs.



     4   “Procedural matters relative to discovery and evi-
 dentiary issues fall within the sound discretion of the board
 and its officials.” Curtin v. Off. of Pers. Mgmt., 846 F.2d
 1373, 1378–79 (Fed. Cir. 1988) (citations omitted). “This
 court will not overturn the board on such matters unless
 an abuse of discretion is clear and is harmful.” Id. (citation
 omitted).